Citation Nr: 0403334	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  95-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1967 
to September 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

This case was previously before the Board in November 1996.  
At that time, the Board determined that no new and material 
evidence had been submitted to warrant reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The appellant appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  While this case was 
pending before the Court, the Office of General Counsel for 
VA, on behalf of the Secretary, filed a joint motion for 
remand and for a stay of proceedings.  The request was to 
vacate the November 1996 decision by the Board, and to remand 
the case for further development and readjudication.  The 
Court granted this motion in a September 1998 Order, and the 
case was returned to the Board for compliance with the 
directives stipulated in the motion.  The Board found in 
March 1999 that as indicated in the joint remand, a 
psychiatric examination dated in 1971 was new and material 
evidence, and remanded the case to the RO for certain 
development.    That development having been completed, the 
case again came before the Board for adjudication of the 
issue on appeal.  

In February 2001, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran appealed that decision to the Court, 
and the Office of General Counsel for VA again filed a joint 
motion for remand and for a stay of proceedings.  The Court 
granted this motion in a November 2002 Order, and the case 
was returned to the Board.  

In June 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In a November 2003 letter to the veteran, the Board pointed 
out that the veteran had attended a hearing before the Board 
in August 1996, and that the Veterans Law Judge who had 
conducted the hearing was no longer employed by the Board.  
The veteran was offered the opportunity to have another 
hearing if he so desired.  In December 2003, the veteran 
responded that he did not desire an additional hearing before 
the Board.  Thus, the Board will proceed with the claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A claim for service connection for an acquired 
psychiatric disorder was filed after October 31, 1990, and 
the presence of any such disorder is the result of the 
veteran's substance abuse.  


CONCLUSION OF LAW

Any acquired psychiatric disorder is the result of the 
veteran's substance abuse and is not a disability for which 
VA compensation benefits are payable.  38 U.S.C.A. §§ 105(a), 
1131, 5107 (West 2002); 38 C.F.R. § 3.301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate and reasonable notice as to the evidence 
needed to substantiate his claim for service connection.  The 
Board concludes that discussions as contained in the rating 
decisions, in the subsequent statement of the case, in 
addition to correspondence to the appellant, have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

In addition, in July 2003, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In that correspondence, the 
veteran was informed that he should send any additional 
information within 30 days; however, he was also informed 
that he could take longer than 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and VA examinations.  The Board is not 
aware of any additional relevant evidence, which is available 
in connection with the issue on appeal, and concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute and regulations 
is not necessary, and reviewing the claims without remanding 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110.  Disability which is proximately due to or the result 
of a service-connected disease or injury may also be service 
connected. 38 C.F.R. § 3.310. "  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303. Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.

"In order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records disclose that in January 1971 the 
veteran was admitted to an Army hospital in Vietnam due to a 
drug-induced psychiatric reaction.  He had used LSD three 
months prior to admission and had recently used opium, 
marijuana, and amphetamines.  Upon evacuation to a hospital 
in Japan, he was found to be well oriented, with mood and 
affect within the normal range and no looseness of 
associations, hallucinations, or delusions.  The impression 
was paranoid reaction, acute, severe, associated with 
amphetamine use.  In March 1971, he was evaluated 
psychiatrically at the request of legal counsel prior to 
court-martial proceedings.  At this time, the veteran was 
found to have had a vial of heroin in his possession and, 
upon questioning, admitted to sniffing a vial of heroin every 
two or three days for the previous month.  At no time did he 
appear to be hallucinating or out of touch with reality.  The 
diagnosis was heroin abuse and latent schizophrenia with 
paranoid features.  It was recommended that he be 
administratively separated as unsuitable for military service 
due to persistent drug use.

Also of record is an August 1971 Report of Psychiatric 
Evaluation signed by an Army psychiatrist, which noted that 
the veteran had been referred for psychiatric evaluation in 
connection with judicial proceedings involving multiple 
counts for possession of illegal drugs.  He had previously 
been hospitalized for a drug-induced psychosis and had been 
seen by four psychiatrists with increasing evidence that he 
was becoming progressively more schizophrenic.  He did know 
the difference between right and wrong, but did not have the 
ability or inclination to adhere to the right as far as drug 
usage was concerned.  The examiner opined that it "seems 
obvious" that the veteran's abuse of drugs had been an 
abortive effort to treat his symptoms of schizophrenia.  A 
separation examination in August 1971 provided a diagnosis of 
schizophrenia, paranoid type, in partial remission, 
manifested by suspiciousness, looseness of associations, 
grandiosity, probable persecutory delusions and etc; line of 
duty, yes.

In August 1977, following service, the psychological 
examination found no evidence of active psychosis, organic 
brain syndrome or danger of acting out.  Psychiatric 
examination by one physician reported that the veteran had 
been drinking heavily, using drugs, and was complaining of 
hearing voices.  The diagnosis was unspecified personality 
disorder with alcohol and drug abuse.

More recent psychiatric evaluations have provided a variety 
of diagnoses and impressions, e.g. probable dysthymic 
disorder - October 1991; schizophrenia, paranoid type, major 
depressive disorder, recurrent, moderate - April 1998.  

Notably, the veteran was also afforded a VA psychiatric 
examination in September 1997, at which the veteran claimed 
that he was not comfortable discussing information regarding 
substance abuse and that he was being treated for 
schizophrenia and not for abusing substances.  The examiner 
noted the veteran reported a lifetime history of legal 
problems related to substance abuse, including disorderly 
conduct, vagrancy, public intoxication, reckless driving, 
speeding, driving without a driver's license.  The 
examination report concluded that the veteran's psychiatric 
problems were significantly distorted by misrepresentation.

Pursuant to the Board's March 1999 remand, the veteran was 
afforded another VA examination in September 1999.  The 
examiner reviewed the claims file, including service medical 
records together with other documentation.  The examiner 
noted a number of discrepancies between the veteran's 
historically claimed substance abuse remissions and 
subsequent treatment for substance abuse.  Objectively, the 
veteran presented as being neat in appearance and dress, he 
was friendly, pleasant, polite, cooperative.  His speech was 
well modulated and of normal rate, volume and coherent.  His 
thoughts were well organized and goal directed.  The veteran 
expressed the opinion that he was experiencing auditory 
hallucinations.  His memory for remote and recent events was 
at an acceptable level given the passage of time.  He was 
correctly oriented, and his concentration was acceptable.  
Diagnosis was Axis I: Poly-substance abuse in remission. Axis 
II: Mixed personality disorder.  The examiner commented that, 
on review of the record, he could find no evidence of any 
organic psychotic reaction.  There was, however, evidence of 
toxic reactions to the many substances that the veteran had 
taken including alcohol, marijuana and opium.  The symptoms 
that he presented to the doctors while he was in the military 
service are and were characteristic of toxic effects from 
those agents.  For example, in regard to the amphetamines, 
which the veteran admitted taking, paranoia is a prominent 
reaction.

The September 1999 examination examiner found no 
justification for the diagnosis of schizophrenia.  It was the 
examiner's opinion that there was ample justification for 
establishing a diagnosis of poly-substance abuse with 
psychotic reactions in service.  The signs and symptoms that 
he presented on numerous occasions were those that are 
characteristics of such reactions.  The examiner found no 
evidence of schizophrenia.  The veteran's speech was of 
normal rate and volume, his thoughts were well organized and 
goal directed.  The examiner explained that schizophrenics 
frequently undergo what is referred to a disturbance in 
associative processes.  Manifestations are difficulty in 
organizing their thoughts, expressing ideas that often times 
are unrelated, with no goal idea reached, and their 
conversational output being nothing more than a word salad.  
That was not the occasion with the veteran; he was able to 
express himself clearly and coherently, reaching a goal idea, 
and the examiner had no difficulty in understanding what he 
was trying to communicate.  In particular with regards to 
schizophrenia, the examiner explained that symptoms and signs 
presented by the toxic effects of mind altering drugs, 
especially hallucinogenic drugs like the amphetamines and 
LSD, produce signs and symptoms that are similar to those of 
schizophrenia.  It was the examiner's opinion then that a 
diagnosis of schizophrenia at any time in the past was not 
justified; that the appearance of schizophrenia was drug 
related and drug induced.  Further evidence for his opinion 
and conclusion was the fact that at the time of the September 
1999 examination there was no evidence to support a 
conclusion of schizophrenic disorder.

A further medical advisory opinion was obtained in October 
2000.  After a comprehensive review of the record, the 
examiner concluded that it is unlikely (probability less than 
50%) that the veteran had acquired a psychiatric disorder in 
service prior to his recorded substance abuse.  He observed 
that there was no mention of severe psychiatric disturbance 
prior to the acute psychotic presentation in January 1971, 
which followed a period of daily amphetamine use.  With 
regard to an acquired psychiatric disorder which was most 
probably substance-induced, it is at least as likely as not 
that such a condition was aggravated by service, given the 
stresses of duty in Vietnam, even in a non-combat role.  The 
examiner concluded that it was is more likely than not that 
the veteran had a chronic acquired psychiatric disorder on 
discharge from service with the most likely diagnosis of 
substance-induced psychotic disorder, amphetamines being the 
most prominent offending agent.  The examiner conceded that 
one cannot completely exclude the possibility of a diagnosis 
of chronic paranoid schizophrenia, which was the diagnosis 
rendered at the discharge examination on August 26, 1971.  
The patient did have an acute psychotic episode, followed by 
persistence of psychotic symptoms (particularly paranoid 
delusions) and deterioration of function that lasted greater 
than 6 months.  However, consideration of the detailed 
factors contributed to his conclusion that amphetamine- 
induced psychosis is the more likely diagnosis.  The examiner 
also opined that it was unlikely (probability less than 50%) 
that the veteran currently has a chronic acquired psychiatric 
disorder that was not casually related to his substance abuse 
but is otherwise related to service.  The examiner also felt 
that the appellant currently has a chronic acquired 
psychiatric disorder that was initially triggered by 
substance use in service, and that this condition has been 
aggravated and perpetuated by chronic, intermittent substance 
abuse and dependence since discharge from the military.  The 
findings of multiple psychiatric and psychological 
evaluations over the years suggest the presence of an 
underlying personality disorder with paranoid tendencies.  An 
individual with such a personality would be particularly 
vulnerable to psychotic decompensation under the influence of 
heavy alcohol or drug use.

From the record review it was clear to the examiner that this 
veteran has suffered marked impairments in psychological, 
social, and vocational functioning that became apparent 
during his military service and have marked most of his life 
ever since.  In reviewing the "snapshots" of his functioning 
available from the record over the 28 years from 1971 to 
1999, the most prominent and consistent findings have pointed 
to primary problems with substance dependence and its social 
and psychological consequences, rather than a primary 
psychotic disorder, i.e., paranoid schizophrenia.

Clearly, the preponderance of medical evidence in this case 
is that the veteran's mental disorders, however classified, 
are the result of his drug and substance abuse.  The medical 
opinions obtained in 1999 and 2000 were thorough and 
detailed.  Both opinions refute any suggestion that the 
veteran resorted to a drugs to treat schizophrenia, if indeed 
he had chronic schizophrenia in service.  In fact, the 
psychiatrist in 1971 provided no explanation how he surmised 
that the veteran had symptoms of schizophrenia in service 
before resorting to extensive drug use. Rather, the 
psychiatrist in 1971 provided only a relatively brief opinion 
that is clearly outweighed by the other medical evidence 
during and after service.  This evidence is that the veteran 
developed acute symptoms of mental dysfunction in service 
attributable to pervasive drug abuse.  It is not even clear 
that the veteran currently suffers from schizophrenia or any 
other psychiatric disease manifested in service despite the 
medical notations in August 1971, including those reported on 
the separation examination.  However, notwithstanding the 
diagnosis of whatever psychiatric ailment he now has, the 
Board finds it resulted from very extensive drug abuse.

Again, the Board emphasizes that the September 1999 
examination detailed a thorough, longitudinal review of the 
evidence.  It was more thorough and provided rationale in 
support of its conclusions; whereas, examinations favoring 
the claim are deficient for reasons already stated.  A 
clinical evaluation with the benefit of consideration of the 
comprehensive medical history enabled the September 1999 
examiner to formulate a medical opinion regarded by the Board 
as the most probative of all examinations of record up to 
that point.

The October 2000 review, which also conducted a thorough 
review and also provided well reasoned opinions, is 
essentially cumulative of the fact that the veteran's 
psychiatric symptomatology was related to and induced by drug 
abuse.

38 U.S.C.A. § 101(16) defines the term "service connection" 
to mean with respect to disability or death, that such 
disability was incurred in or aggravated, or that death 
results from a disability incurred in or aggravated in the 
"line of duty" in active military service.  38 U.S.C.A. 
§105(a) provides that an injury or disease will be deemed to 
have been incurred in the "line of duty," unless such injury 
or disease was a result of the person's abuse of alcohol or 
drugs.  Section 105(a) was made applicable only to claims 
filed after October 31, 1990.  (The appeal in this case 
derives from a 1993 claim).  A disease or injury that results 
from the abuse of alcohol or drugs is precluded by statute 
from qualifying as having been incurred in the "line of 
duty," and cannot be "service-connected."  38 U.S.C. §§ 
101(16) and 105(a).  Under a recent interpretation of the 
law, service connection for alcoholism and substance abuse 
may be established on a secondary basis if proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003). This is not a consideration for the 
issue in question in this claim.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse is defined pursuant to 
38 C.F.R. § 3.301 to mean the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user; drug abuse is 
defined to mean the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  

The Board recognizes that the separation examination in 
August 1971 provided a diagnosis of schizophrenia as well as 
service department finding that it was incurred in the line 
of duty determination.  Pursuant to 38 C.F.R. § 3.1 (m), such 
a service department finding will be binding upon the VA 
except, as here, where such finding is patently inconsistent 
with the requirements of laws administered by VA.  

On the basis of the foregoing, the Board concludes that the 
preponderance of the evidence is against that the veteran 
incurred an acquired psychiatric disability in the line of 
duty, and, accordingly, entitlement to service connection is 
denied.  38 C.F.R. § 3.1(m).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West  
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for acquired psychiatric 
disorder is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



